DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 12/13/2021.
           Claims 1-33 are currently pending.
           Claim 1 is independent claim.

Reasons for Allowance
2.        Claims 1-13 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “An anisotropic constitutive parameter (ACP) system, comprising: …an array of ACP elements distributed over a terrestrial medium about the launching transducer or the receiving transducer, the array of ACP elements comprising: a first plurality of radial resistive artificial anisotropic dielectric (RRAAD) elements positioned over the terrestrial medium, the first plurality of RRAAD elements comprising one or more series of interconnected RRAAD elements extending in a first orientation, wherein the first plurality of the RRAAD elements forms a horizontal layer at a height over the terrestrial medium.” lements as claimed in claim 1. 

        As to claim(s) 2-33, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Hasegawa (U.S Pub. 20090078449) discloses a dielectric sheet that can be used as an elastomer connector in order to connect highly integrated circuit board and fine pitch electronic parts. The dielectric sheet (10f) comprises a first penetrating region (222c) having high permittivity, and a second penetrating region (33a) having conductivity, the regions are arranged and formed in such a way that they are alternatively interspersed in longitudinal and crosswise directions in a non-conductive sheet-shaped elastomer …(see specification for more details).              Othmezouri (U.S Pub. 20190379096) discloses a three-dimensional dielectric structure comprising at least one input and at least one output configured to transmit electromagnetic waves of at least one predetermined wavelength, a metamaterial between the at least one input and the at least one output comprising a substrate and objects with a predetermined dielectric characteristic different to the dielectric characteristic of the substrate, the objects being distributed in the substrate according to a spatially varying distribution function that depends on the wavelength. The disclosure further relates to a method of forming a three-dimensional dielectric structure (see specification for more details).

Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
1/1/2021